Title: General Orders, 12 September 1780
From: Washington, George
To: 


                        

                            Head Quarters Steenrapia Tuesday Septemr 12. 1780
                            Parole Harford
                            Countersigns Humber, Hope.
                            Watchword Bepunctual
                        
                        For the day Tomorrow
                        Brigadier General Patterson
                        Lieutenant Colonel Commandant  Weissenfells
                        Lieutenant Colonel Holdridge
                        Major Winslow
                        Brigade Major Rice
                        A Court of enquiry is ordered to set tomorrow morning nine ô clock in the president’s Markee at the request
                            of Colonel Angell to examine into his conduct in the action at Springfield and report their opinion thereon—Colonel Nixon
                            is appointed President—Lieutenant Colonels DeHart and Vose—Majors Reid and Grier Members—All Witnesses and Persons
                            concerned are desired to attend.
                        The General court Martial whereof Colonel Greaton is president is dissolved and another ordered to assemble
                            tomorrow morning nine ô clock at the Presidents Markee for the trial of Major Murnan and such others as shall be brought
                            before the court—All persons concerned to attend. Colonel Dayton to preside—Members Lieutenant Colonel Badlam Major
                            Leavensworth and a Captain from each brigade except the Jersey and Stark’s.
                        Brigade returns of the Serjeants drums and fifes and rank and file of the New York Connecticutt Massachusetts
                            and New Hampshire lines and of Angell’s regiment who are enlisted for the war to be transmitted to the orderly office
                            tomorrow at eleven ô clock.
                        David Hall a soldier in Colonel Stewart’s battalion of light infantry convicted at a General court martial
                            whereof colonel Cortlandt is President of "Plundering an inhabitant of money and plate" and being condemned to death is to
                            be executed at half past four ô clock this afternoon.
                        Fifty men properly officered from each brigade in the army to attend the execution.
                        It has been much the General’s desire to prevent enormities of this kind which are as repugnant to the
                            principles of the cause in which we are engaged as oppresive to the inhabitants and subversive of that order and
                            discipline which must Characterize every well regulated army.
                        The General again exhorts officers of every rank to pay the closest attention to the conduct of their men and
                            to use the utmost precaution to prevent the soldiers from rambling and committing such outrages, the subject of daily
                            complaint and representation to him; it is highly incumbent on them to do this to prevent the consequences which will
                            follow as he is determined to shew no favor to Soldiers who are convicted of these pernicious and disgraceful offences.
                        Part of the Effects of the late Brigadier General Poor among which are several suits of Cloaths, a genteel
                            small sword, sash, Epaulétts, and many other articles will be vendued at Lieutenant Colonel Dearborn’s Marquee in the New
                            Hampshire brigade tomorrow morning ten ô clock.
                        After Orders
                        The army will parade tomorrow morning eight ô clock by brigades on their respective brigade parades—The
                            General wishes the line to be as full as possible—The new Guards will remain in the Line ’till the review is over—The
                            Light corps will parade at ten ô clock.

                    